Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 3 and 5 are objected to under 37 CFR 1.75(c) as being in improper form because of a multiple dependent claims.  See MPEP § 608.01(n).  Appropriate correction is required.
3.	Claims 1-5 are objected to because of the following informalities:  Although numerical designations in the claims are permissible, the claims should be defined with proper structural limitations of the elements and their interrelationship with proper nexus.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	In claims 1-5, the phrase “a contaminant reduction operation” is indefinite since it is unclear which “contaminant reduction operation” is performed?  Is the “contaminant reduction operation” based on the air conditioner in a non-cooling operation for the winter months when the air conditioner is not on?  Or, the “contaminant reduction operation” depends on the amount of contaminants captured in the drain pan from the condensation operation?  Or, the “contaminant reduction operation” depends on the amount of contaminants captured in a filter in the flow path?  Clarification is requested.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arts et al (7,270,691 B2).
8.	Regarding to claim 1, Arts et al teach an air conditioner (100 in Fig. 2) configured to perform a cooling operation, the air conditioner (100) comprising: a controller (215, col. 15, line 62 through col. 16, line 10) that controls a driving unit (104, col. 16, lines 17-19) of the air conditioner (100), wherein the controller (215) includes a determination unit (col. 16, lines 17-34) that determines necessity of a contaminant reduction operation of the air conditioner (100) based on whether the air conditioner (100) is in a non-cooling operation period, and a setting unit (col. 16, lines 35-46) that sets a condensation operation (106) condition for forming condensed water on a surface of an indoor heat exchanger (118) of the air conditioner (100), wherein the controller (215) performs the contaminant reduction operation of the air conditioner (100) based on a 
9.	Regarding to claim 2, Arts et al teach the determination unit determines whether the air conditioner (100) is in a non-cooling operation period based on at least one of operation information or environmental information (see col. 2, lines 24-47).
10.	Regarding to claim 3, Arts et al teach the determination unit further determines a device state of the air conditioner (100) and then determines the necessity of the contaminant reduction operation based on a determination result of the device state (see col. 18, line 3 through col. 20, line 35).
11.	Regarding to claim 4, Arts et al teach the determination unit obtaining a contaminant amount of a filter (500 in Fig. 13a), or the indoor heat exchanger (118, col. 1, line 63 through col. 2, line 20) as the device state of the air conditioner (100) and determines the necessity of the contaminant reduction operation based on the contaminant amount (see col. 6, lines 22-42, col. 18, line 15 through col. 20, line 35).
12.	Regarding to claim 5, Arts et al teach the determination unit determining that the contaminant reduction operation is necessary, the controller (215) performs the contaminant reduction operation under a cooling operation allowance condition so that the contaminant reduction operation maintains indoor comfort (see col. 20, lines 6-35).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 13, 2022